DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 04/11/2019 is noted by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show.
An overall all arrow should be inserted in the figures to indicate the force measuring means and a thickness measuring means.
A plurality of force detection sensor in claim 8, a plurality of fixing members, in claim 8 and a charging/discharging apparatus in claim 11 as described in the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of 

Specification
The disclosure is objected to because of the following informalities: Reference numerals should be consistently inserted throughout the specification, specifically under the detailed description of the invention (i.e. for a plurality of force detection sensor, a plurality of fixing members, a charging/discharging apparatus). Additionally, when there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures and to the different parts by use of reference letters or numerals.
Furthermore Applicant is advised to use consistent identification for each element throughout the specification. (For example: if numeral 1 is a plurality of force detection sensor, then a plurality of force detection sensor should be consistently used in the specification with its identifying number).
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Apparatus And Method For Measuring Deformation Stiffness Of Article E.g. Secondary Battery Mounted In Electric Vehicle.

Claim Objections
Claims 8, 10 and 14 are objected to because of the following informalities: 
Claim 8, claim line 3: replace “which are disposed in an edge region” with — which are disposed on an edge region—to correct a grammatical error.
Appropriate correction is required.
Claim 10, claim line 3: replace “are the same or substantially the same, and” with — are the same 
Appropriate correction is required.
Claim 10, claim line 6: replace “are the same or substantially the same, and” with — are the same 
Appropriate correction is required.
Claim 14, claim line 2: replace “the thickness occurs substantially at a same time” with — the thickness occurs 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: force measuring means in claim 1 and thickness measuring means in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the object" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the object" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the secondary battery" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the secondary battery" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the secondary battery" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the secondary battery" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the object" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. [herein after Yoon] (US 2017/0074634).

    PNG
    media_image1.png
    435
    705
    media_image1.png
    Greyscale
Regarding claims 1 and 13, Yoon discloses an apparatus and method for measuring a deformation stiffness of an article, the apparatus comprising: a force measuring means configured to measure a force generated in a thickness direction of the article (10, ¶0043, lines 1-5) ; a thickness measuring means configured to measure a thickness due to a volume change of the article (10, ¶0048, lines 1-10); and a data processor (60) configured to differentiate the force with respect to the thickness to calculate the deformation stiffness of the article, wherein each (¶0052, lines 1-10).
Regarding claims 2 and 15, Yoon further discloses the deformation stiffness comprises an expansion stiffness caused by a volume expansion of the article (10, ¶0052, lines 1-10).
Regarding claim 3, Yoon further discloses a pedestal (20) configured to receive the article (Fig. 1).
Regarding claim 4, Yoon further discloses a moving member (30) configured to be disposed on the article (10) and to move according to the volume change of the object (10); a fixing member (42) disposed on the moving member (30); and a force detection sensor (51) disposed between the moving member (30) and the fixing member (42).
Regarding claims 5 and 17, Yoon further discloses a thickness sensor (53); and a weight-applying member (44) configured to be disposed between the article (10) and the thickness sensor (53).
Regarding claim 11, Yoon further discloses the article (10) comprises a secondary battery “10 is secondary battery cell”, and wherein the apparatus further comprises a charging/discharging apparatus (90) configured to charge/discharge the secondary battery (¶0066, lines 1-5).
Regarding claims 12 and 18, Yoon further discloses the object, the force measuring means, and the thickness measuring means are each disposed in a temperature-controlled chamber “the heater 70 or the cooling means 80 to adjust the ambient temperature of the secondary battery cell 10” and adjusting a temperature of the object “The heater 70 adjusts a temperature of the secondary battery cell 10”. 
Regarding claim 14, Yoon further discloses the measuring of the force and the measuring of the thickness occurs substantially at a same time (¶0056, lines 1-5).
Regarding claim 16, Yoon further discloses wherein the deformation stiffness is expressed by Equation 3: wherein F denotes a force generated in the thickness direction of the article (¶0042, lines 3-6) and h denotes a thickness of the article (¶0043, lines 1-5).

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855